DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,240,690. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below:

Instant Application
Patent 11,240,690
1. A method for predicting streaming media Quality of Experience (QoE) for network slice selection in 5G networks, the method comprising: developing a mathematical model of QoE parameters at base station transmitters; providing feedback from the models to a Quality of Service (QoS) manager; and selecting, by the QoS manager based on the feedback from the models, a 5G network slice that meets QoS requirements for allocation to a user.
1. A method for predicting streaming media Quality of Experience (QoE) for network slice selection in 5G networks, the method comprising: developing a mathematical model of QoE parameters at base station transmitters; providing feedback from the models to a Quality of Service (QoS) manager; selecting, by the QoS manager based on the feedback from the models, a 5G network slice that meets QoS requirements for allocation to a user; and evaluating a buffer underflow probability or a buffer overflow probability, wherein evaluating a buffer underflow probability or a buffer overflow probability includes checking a change in queue length in a time slot allocated to a user.
2. The method of claim 1 wherein providing feedback from the models to the QoS manager comprises communicating buffer underflow/overflow probability values.
2. The method of claim 1 wherein providing feedback from the models to the QoS manager comprises communicating buffer underflow/overflow probability values.
3. The method of claim 1 wherein the selecting of the slice includes updating a bit rate of the content delivery.
3. The method of claim 1 wherein the selecting of the slice includes updating a bit rate of the content delivery.
4. The method of claim 1 further comprising evaluating a buffer underflow probability or a buffer overflow probability.
1. A method for predicting streaming media Quality of Experience (QoE) for network slice selection in 5G networks, the method comprising: developing a mathematical model of QoE parameters at base station transmitters; providing feedback from the models to a Quality of Service (QoS) manager; selecting, by the QoS manager based on the feedback from the models, a 5G network slice that meets QoS requirements for allocation to a user; and evaluating a buffer underflow probability or a buffer overflow probability, wherein evaluating a buffer underflow probability or a buffer overflow probability includes checking a change in queue length in a time slot allocated to a user.
5. The method of claim 4 wherein evaluating a buffer underflow probability or a buffer overflow probability includes checking a change in queue length in a time slot allocated to a user.
1. A method for predicting streaming media Quality of Experience (QoE) for network slice selection in 5G networks, the method comprising: developing a mathematical model of QoE parameters at base station transmitters; providing feedback from the models to a Quality of Service (QoS) manager; selecting, by the QoS manager based on the feedback from the models, a 5G network slice that meets QoS requirements for allocation to a user; and evaluating a buffer underflow probability or a buffer overflow probability, wherein evaluating a buffer underflow probability or a buffer overflow probability includes checking a change in queue length in a time slot allocated to a user.
6. The method of claim 4 wherein a buffer overflow event occurs when a maximum number of slots are occupied and an enqueue of a frame occurs.
4. The method of claim 1 wherein a buffer overflow event occurs when a maximum number of slots are occupied and an enqueue of a frame occurs.
7. The method of claim 4 wherein a buffer underflow event occurs when no slots in the buffer are occupied and a dequeue of a frame occurs.
5. The method of claim 1 wherein a buffer underflow event occurs when no slots in the buffer are occupied and a dequeue of a frame occurs.
8. A non-transitory computer-readable medium containing instructions for predicting streaming media Quality of Experience (QoE) for network slice selection in 5G networks, which, when executed, cause a system to perform steps comprising: developing a mathematical model of QoE parameters at base station transmitters; providing feedback from the models to a Quality of Service (QoS) manager; and selecting, by the QoS manager based on the feedback from the models, a 5G network slice that meets QoS requirements for allocation to a user.
6. A non-transitory computer-readable medium containing instructions for predicting streaming media Quality of Experience (QoE) for network slice selection in 5G networks, which, when executed, cause a system to perform steps comprising: developing a mathematical model of QoE parameters at base station transmitters; providing feedback from the models to a Quality of Service (QoS) manager; selecting, by the QoS manager based on the feedback from the models, a 5G network slice that meets QoS requirements for allocation to a user; and evaluating a buffer underflow probability or a buffer overflow probability, wherein evaluating a buffer underflow probability or a buffer overflow probability includes checking a change in queue length in a time slot allocated to a user.
9. The non-transitory computer-readable medium of claim 8 further including instructions for providing feedback from the models to the QoS manager comprises communicating buffer underflow/overflow probability values.
7. The non-transitory computer-readable medium of claim 6 further including instructions for providing feedback from the models to the QoS manager comprises communicating buffer underflow/overflow probability values.
10. The non-transitory computer-readable medium of claim 8 further including instructions wherein the selecting of the slice includes updating a bit rate of the content delivery.
8. The non-transitory computer-readable medium of claim 6 further including instructions wherein the selecting of the slice includes updating a bit rate of the content delivery.
11. The non-transitory computer-readable medium of claim 8 further including instructions for evaluating a buffer underflow probability or a buffer overflow probability.
6. A non-transitory computer-readable medium containing instructions for predicting streaming media Quality of Experience (QoE) for network slice selection in 5G networks, which, when executed, cause a system to perform steps comprising: developing a mathematical model of QoE parameters at base station transmitters; providing feedback from the models to a Quality of Service (QoS) manager; selecting, by the QoS manager based on the feedback from the models, a 5G network slice that meets QoS requirements for allocation to a user; and evaluating a buffer underflow probability or a buffer overflow probability, wherein evaluating a buffer underflow probability or a buffer overflow probability includes checking a change in queue length in a time slot allocated to a user.
12. The non-transitory computer-readable medium of claim 8 further including instructions wherein evaluating a buffer underflow probability or a buffer overflow probability includes checking a change in queue length in a time slot allocated to a user.
6. A non-transitory computer-readable medium containing instructions for predicting streaming media Quality of Experience (QoE) for network slice selection in 5G networks, which, when executed, cause a system to perform steps comprising: developing a mathematical model of QoE parameters at base station transmitters; providing feedback from the models to a Quality of Service (QoS) manager; selecting, by the QoS manager based on the feedback from the models, a 5G network slice that meets QoS requirements for allocation to a user; and evaluating a buffer underflow probability or a buffer overflow probability, wherein evaluating a buffer underflow probability or a buffer overflow probability includes checking a change in queue length in a time slot allocated to a user.
13. The non-transitory computer-readable medium of claim 11 further including instructions wherein a buffer overflow event occurs when a maximum number of slots are occupied and an enqueue of a frame occurs.
9. The non-transitory computer-readable medium of claim 6 further including instructions wherein a buffer overflow event occurs when a maximum number of slots are occupied and an enqueue of a frame occurs.
14. The non-transitory computer-readable medium of claim 11 further including instructions wherein a buffer underflow event occurs when no slots in the buffer are occupied and a dequeue of a frame occurs.
10. The non-transitory computer-readable medium of claim 6 further including instructions wherein a buffer underflow event occurs when no slots in the buffer are occupied and a dequeue of a frame occurs.
15. A system for predicting streaming media Quality of Experience (QoE) for network slice selection in 5G networks, comprising: a plurality of base station transmitters; and a Quality of Service (QoS) manager; wherein a mathematical model of QoE parameters are developed at the base station transmitters, wherein the models provide feedback to the QoS manager, and wherein the QoS manager selects a 5G network slice that meets QoS requirements for allocation to a use based on the feedback from the models.
11. A system for predicting streaming media Quality of Experience (QoE) for network slice selection in 5G networks, comprising: a plurality of base station transmitters; and a Quality of Service (QoS) manager; wherein a mathematical model of QoE parameters are developed at the base station transmitters, wherein the models provide feedback to the QoS manager, and wherein the QoS manager selects a 5G network slice that meets QoS requirements for allocation to a use based on the feedback from the models; and wherein a buffer underflow probability or a buffer overflow probability are evaluated, wherein a buffer underflow probability or a buffer overflow probability are evaluated includes checking a change in queue length in a time slot allocated to a user.
16. The system of claim 15 wherein the feedback provided from the models to the QoS manager comprises buffer underflow/overflow probability values.
12. The system of claim 11 wherein the feedback provided from the models to the QoS manager comprises buffer underflow/overflow probability values.
17. The system of claim 15 wherein a buffer underflow probability or a buffer overflow probability is evaluated.
11. A system for predicting streaming media Quality of Experience (QoE) for network slice selection in 5G networks, comprising: a plurality of base station transmitters; and a Quality of Service (QoS) manager; wherein a mathematical model of QoE parameters are developed at the base station transmitters, wherein the models provide feedback to the QoS manager, and wherein the QoS manager selects a 5G network slice that meets QoS requirements for allocation to a use based on the feedback from the models; and wherein a buffer underflow probability or a buffer overflow probability are evaluated, wherein a buffer underflow probability or a buffer overflow probability are evaluated includes checking a change in queue length in a time slot allocated to a user.
18. The system of claim 17 wherein a buffer underflow probability or a buffer overflow probability being evaluated includes checking a change in queue length in a time slot allocated to a user.
11. A system for predicting streaming media Quality of Experience (QoE) for network slice selection in 5G networks, comprising: a plurality of base station transmitters; and a Quality of Service (QoS) manager; wherein a mathematical model of QoE parameters are developed at the base station transmitters, wherein the models provide feedback to the QoS manager, and wherein the QoS manager selects a 5G network slice that meets QoS requirements for allocation to a use based on the feedback from the models; and wherein a buffer underflow probability or a buffer overflow probability are evaluated, wherein a buffer underflow probability or a buffer overflow probability are evaluated includes checking a change in queue length in a time slot allocated to a user.
19. The system of claim 17 wherein a buffer overflow event occurs when a maximum number of slots are occupied and an enqueue of a frame occurs.
13. The system of claim 11 wherein a buffer overflow event occurs when a maximum number of slots are occupied and an enqueue of a frame occurs.
20. The system of claim 17 wherein a buffer underflow event occurs when no slots in the buffer are occupied and a dequeue of a frame occurs.
14. The system of claim 11 wherein a buffer underflow event occurs when no slots in the buffer are occupied and a dequeue of a frame occurs.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Safavi et al (Pub No: 2015/0373565), and further in view of Tang et al (Pub No: 2020068473).


As to claim 1, Safavi teaches a method for predicting streaming media Quality of Experience (QoE) (Safavi, [0044][0038], a method for using a data to predict QoE for streaming device data) , the method comprising: 
developing a mathematical model of QoE parameters (Safavi, [0061], generating a QoE model  with user training data X and Y) at base station transmitters (Safavi, [0026]-[0028], the modeling takes place at access points); 
providing feedback from the models (Safavi, [0070] [0071], devices send data back reflecting the accuracy of the QoE model); 

Safavi does not explicitly teach a method for network slice selection in 5G networks; providing feedback to a Quality of Service (QoS) manager; selecting, by the QoS manager based on the feedback, a 5G network slice that meets QoS requirements for allocation to a user.
However, Tang teaches a method for network slice selection (Tang, [0048], a method for network slice selection) in 5G networks (Tang, [0002], in 5G); providing feedback to a Quality of Service (QoS) manager (Tang, [0048], metrics including QoE, speed, etc are provided to [0039][0041] the network control function (manager of QoS)); selecting, by the QoS manager based on the feedback, a 5G network slice that meets QoS requirements for allocation to a user (Tang, [0048-61], the network control function selects a network slice that meets the QoS attributes of the device/user).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Safavi and Tang to use QoE models to provide network allocations with feedback data from QoE models, because it would satisfy the varying requirements of the range of different network applications (Tang, [0002]). 


As to claim 3, the combination of Safavi and Tang teaches selecting of the slice includes updating a bit rate of the content delivery (Tang, [0048], data speed is updated with selected slice).


As to claim 8, Safavi teaches a non-transitory computer-readable medium containing instructions (Safavi, [0006], medium with instructions) for predicting streaming media Quality of Experience (QoE) (Safavi, [0044][0038], a method for using a data to predict QoE for streaming device data) , the method comprising: 
developing a mathematical model of QoE parameters (Safavi, [0061], generating a QoE model  with user training data X and Y) at base station transmitters (Safavi, [0026]-[0028], the modeling takes place at access points); 
providing feedback from the models (Safavi, [0070] [0071], devices send data back reflecting the accuracy of the QoE model); 

Safavi does not explicitly teach a method for network slice selection in 5G networks; providing feedback to a Quality of Service (QoS) manager; selecting, by the QoS manager based on the feedback, a 5G network slice that meets QoS requirements for allocation to a user.
However, Tang teaches a method for network slice selection (Tang, [0048], a method for network slice selection) in 5G networks (Tang, [0002], in 5G); providing feedback to a Quality of Service (QoS) manager (Tang, [0048], metrics including QoE, speed, etc are provided to [0039][0041] the network control function (manager of QoS)); selecting, by the QoS manager based on the feedback, a 5G network slice that meets QoS requirements for allocation to a user (Tang, [0048-61], the network control function selects a network slice that meets the QoS attributes of the device/user).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Safavi and Tang to use QoE models to provide network allocations with feedback data from QoE models, because it would satisfy the varying requirements of the range of different network applications (Tang, [0002]). 

As to claim 10, the combination of Safavi and Tang teaches selecting of the slice includes updating a bit rate of the content delivery (Tang, [0048], data speed is updated with selected slice).

As to claim 15, Safavi teaches a system for predicting streaming media Quality of Experience (QoE) (Safavi, [0044][0038], a method for using a data to predict QoE for streaming device data), comprising: a plurality of base station transmitters (Safavi, [0026]-[0028], the modeling takes place at access points); and; 
wherein a mathematical model of QoE parameters are developed (Safavi, [0061], generating a QoE model  with user training data X and Y) at the base station transmitters (Safavi, [0026]-[0028], the modeling takes place at access points), 
providing feedback from the models (Safavi, [0070] [0071], devices send data back reflecting the accuracy of the QoE model); 

Safavi does not explicitly teach a system for network slice selection in 5G networks; a Quality of Service (QoS) manager; providing feedback to a Quality of Service (QoS) manager; selecting, by the QoS manager based on the feedback, a 5G network slice that meets QoS requirements for allocation to a user.
However, Tang teaches a system for network slice selection (Tang, [0048], a system for network slice selection) in 5G networks (Tang, [0002], in 5G); a Quality of Service (QoS) manager (Tang, [0048-61], the network control function) providing feedback to a Quality of Service (QoS) manager (Tang, [0048], metrics including QoE, speed, etc are provided to [0039][0041] the network control function (manager of QoS)); selecting, by the QoS manager based on the feedback, a 5G network slice that meets QoS requirements for allocation to a user (Tang, [0048-61], the network control function selects a network slice that meets the QoS attributes of the device/user).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Safavi and Tang to use QoE models to provide network allocations with feedback data from QoE models, because it would satisfy the varying requirements of the range of different network applications (Tang, [0002]). 

Claims 2, 4, 9, 11, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Safavi and Tang as applied to claims above, and further in view of Kan et al (Pub No: 2005/0157735)

As to claim 2, the combination of Safavi and Tang teaches providing QoS feedback.
The combination does not explicitly teach communicating buffer underflow/overflow probability values.
However, Kan teaches communicating buffer underflow/overflow probability values (Kan, [0020], QoS requirement parameters include overflow probability and evaluating it not to be exceeded).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Safavi and Tang with Kan to use overflow probability because it would provide an effective way to meet QoS requirements of a device (Kan [0020]).

As to claim 4, the combination of Safavi and Tang teaches providing QoS feedback.
The combination does not explicitly teach evaluating a buffer underflow probability or a buffer overflow probability.
However, Kan teaches evaluating a buffer overflow probability (Kan, [0020], QoS requirement parameters include overflow probability and evaluating it not to be exceeded).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Safavi and Tang with Kan to use overflow probability because it would provide an effective way to meet QoS requirements of a device (Kan [0020]).

As to claim 9, the combination of Safavi and Tang teaches providing QoS feedback.
The combination does not explicitly teach communicating buffer underflow/overflow probability values.
However, Kan teaches communicating buffer underflow/overflow probability values (Kan, [0020], QoS requirement parameters include overflow probability and evaluating it not to be exceeded).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Safavi and Tang with Kan to use overflow probability because it would provide an effective way to meet QoS requirements of a device (Kan [0020]).

As to claim 11, the combination of Safavi and Tang teaches providing QoS feedback.
The combination does not explicitly teach evaluating a buffer underflow probability or a buffer overflow probability.
However, Kan teaches evaluating a buffer overflow probability (Kan, [0020], QoS requirement parameters include overflow probability and evaluating it not to be exceeded).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Safavi and Tang with Kan to use overflow probability because it would provide an effective way to meet QoS requirements of a device (Kan [0020]).

As to claim 16, the combination of Safavi and Tang teaches providing QoS feedback.
The combination does not explicitly teach communicating buffer underflow/overflow probability values.
However, Kan teaches communicating buffer underflow/overflow probability values (Kan, [0020], QoS requirement parameters include overflow probability and evaluating it not to be exceeded).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Safavi and Tang with Kan to use overflow probability because it would provide an effective way to meet QoS requirements of a device (Kan [0020]).

As to claim 17, the combination of Safavi and Tang teaches providing QoS feedback.
The combination does not explicitly teach evaluating a buffer underflow probability or a buffer overflow probability.
However, Kan teaches evaluating a buffer overflow probability (Kan, [0020], QoS requirement parameters include overflow probability and evaluating it not to be exceeded).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Safavi and Tang with Kan to use overflow probability because it would provide an effective way to meet QoS requirements of a device (Kan [0020]).

Allowable Subject Matter
Claims 5-7, 12-14, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharifian et al (Pub No: 2014/0229210). [0004]-[0008]
Zhou et al (Pub No: 2016/0000900). Fig 10 and 11
Chen et al (Pub No: 2020/0367109). [0003][0072]



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469